Opinion of the Court, by
Frear, J.
This is an appeal, by the administrator with the will annexed, from certain rulings made by Circuit Judge Cooper upon exceptions to the master’s report disallowing certain commissions and finding that certain expenses should be deducted from income only.
F. M. Hatch, for appellant.
A. 8. Hartivett and W. A. Kinney, for respondents.
The record shows that no final order had been made in the matter, either allowing or disallowing the accounts, but that, on the contrary, a further hearing — upon the propriety of the investments made by the administrator — was contemplated before a final order should be made. This appeal therefore does not lie. See the decision of this Court dated January 3d, 1894, upon an appeal from another ruling in this same matter.
The appeal is dismissed without prejudice.